DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas H. Goldhush (33125) on 08/04/2022.
The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas H. Goldhush (33125) on 08/04/2022.
The application has been amended as follows: 
1.  (Currently Amended)  A method, comprising:
processing, by an access management function (AMF), selected in an AMF pool, an attach message from a user equipment (UE) and assigning a temporary identifier to the UE;
determining, by the AMF, whether to remain a serving node for [[a]] the user equipment for subsequent mobile originated transactions; 
taking an action with respect to an between a radio access network RAN and the AMF pool for the user equipment based on the determination; 
wherein when the determination is that the access management function is to remain the serving node, the method comprises storing the NG2 association 
wherein when the determination is that the access management function is not to remain the serving node, the method comprises storing the user equipment context in a shared data layer; maintaining an NG3 connection for the user equipment; and releasing [[the]] an NG2 connection ;
wherein the method further comprises during a subsequent mobile originated transaction:
receiving, from the user equipment, a service request and the temporary identifier;
re-establishing the NG2 association between the RAN and the AMF pool if the NG2 connection has been released; 
determining, by an AMF selected in the AMF pool, where the user equipment context is stored using the temporary identifier, retrieving the user equipment context and processing the service request.

12.  (Currently Amended)  An apparatus, comprising:
at least one processor; and 
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform
processing, by an access management function (AMF), selected in an AMF pool, an attach message from a user equipment (UE) and assigning a temporary identifier to the UE;
determining, by the AMF, whether to remain a serving node for [[a]] the user equipment for subsequent mobile originated transactions; 
taking an action with respect to an between a radio access network RAN and the AMF pool for the user equipment based on the determination; 
wherein when the determination is that the access management function is to remain the serving node, storing the NG2 association 
wherein when the determination is that the access management function is not to remain the serving node, storing the user equipment context in a shared data layer; maintaining an NG3 connection for the user equipment; and releasing [[the]] an NG2 connection for the user equipment;
wherein, during a subsequent mobile originated transaction, the apparatus is caused to perform:
receiving, from the user equipment, a service request and the temporary identifier;
re-establishing the NG2 association between the RAN and the AMF pool if the NG2 connection has been released; 
determining, by an AMF selected in the AMF pool, where the user equipment context is stored using the temporary identifier, retrieving the user equipment context and processing the service request.

14.  (Currently Amended)  A non-transitory computer readable medium encoded with instructions that, when executed in hardware, perform a process comprising:
processing, by an access management function (AMF), selected in an AMF pool, an attach message from a user equipment (UE) and assigning a temporary identifier to the UE;
determining, the AMF, whether to remain a serving node for [[a]] the user equipment for subsequent mobile originated transactions; 
taking an action with respect to an  between a radio access network RAN and the AMF pool for the user equipment based on the determination; 
wherein when the determination is that the access management function is to remain the serving node, the process comprises storing the NG2 association
wherein when the determination is that the access management function is not to remain the serving node, the process comprises storing the user equipment context in a shared data layer; maintaining an NG3 connection for the user equipment; and releasing [[the]] an NG2 connection for the user equipment;
wherein the process further comprises during a subsequent mobile originated transaction:
receiving, from the user equipment, a service request and the temporary identifier;
re-establishing the NG2 association between the RAN and the AMF pool if the NG2 connection has been released; 
determining, by an AMF selected in the AMF pool, where the user equipment context is stored using the temporary identifier, retrieving the user equipment context and processing the service request.

Allowable Subject Matter
Claims 1, 3, 4, 6 - 10, 12, 14, 16, 17, 19 – 22 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, 4, 6 – 10, 12, 14, 16, 17, 19 – 22 have been allowed because the combination of limitations involving storing the user equipment context in a shared data layer; maintaining an NG3 connection for the user equipment; and releasing the an NG2 connection association for the user equipment; and during a subsequent mobile originated transaction: receiving, from the user equipment, a service request and the temporary identifier; re-establishing the NG2 association between the RAN and the AMF pool if the NG2 connection has been released; determining, by an AMF selected in the AMF pool, where the user equipment context is stored using the temporary identifier, retrieving the user equipment context and processing the service request, amongst other claim limitations are non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416